Citation Nr: 1446729	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran did not have hypertension in service; any current hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an April 2010 letter, prior to the June 2010 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

Further, the Veteran was afforded a VA examination in December 2011 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  



A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence does not show and the Veteran does not contend that he had hypertension in service or within one year after his discharge from service.  Moreover, he has not contended and the evidence does not show that his hypertension is related to his active service.

The Veteran does contend that service connection is warranted for hypertension because it was caused or aggravated by his service-connected PTSD. 

In response to his claim, the Veteran was afforded a VA examination in December 2011.  Following the review of the Veteran's history and the examination of the Veteran, the examiner stated that the Veteran had had a diagnosis of essential hypertension since 2003.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or a result of the Veteran's service-connected PTSD because the diagnosis of essential hypertension was, by definition, without etiology or cause.  The examiner noted that over 90 percent of individuals with hypertension have no identified cause and for those with secondary hypertension, psychiatric conditions were not documented as a contributing factor.  Further, PTSD had no documented permanent effect on the physiological determinants of blood pressure, vascular volume and peripheral vascular resistance; therefore, PTSD would not cause or aggravate high blood pressure.  The VA examiner concluded that due to the lack of pathophysiological relationship between hypertension and PTSD, it was unlikely PTSD affected the Veteran's blood pressure.

In a September 2013 Board hearing, the Veteran stated that he believed a psychiatrist had told him his hypertension was secondary to his PTSD.  He stated that his family did not have a history of hypertension and his PTSD symptoms, specifically lack of sleep, may have increased his hypertension.  The undersigned informed the Veteran that he should submit a statement from his psychiatrist or another health care provider supporting his contention that his hypertension was caused or aggravated by his PTSD.  The record was left open for 60 days to afford the Veteran the opportunity to submit additional evidence but no medical evidence of a nexus between the Veteran's PTSD and hypertension has been received.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's hypertension.  

The Board acknowledges that the Veteran may sincerely believe this his hypertension is related to his service-connected PTSD, in part because a physician reported to him that his hypertension was related to PTSD.  However, even though the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, he does not possess the medical expertise required to determine whether his hypertension was caused or aggravated by his service-connected disability.  He was not able to obtain a statement from a health care professional supporting his claim of secondary service connection.  Moreover, even conceding that the Veteran's statement that his psychiatrist told him that his hypertension was caused or aggravated by his PTSD is competent evidence of the alleged nexus, this evidence is clearly of less probative value than the report of the December 2011 VA examination.  That examiner opined that it is less likely than not that the hypertension was caused or aggravated by the Veteran's PTSD.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be highly 

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issue of entitlement to a TDIU. 

The Veteran contends that his service-connected PTSD and right shoulder disability render him unable to secure or follow substantially gainful employment.

In connection with January 2003 private treatment, the Veteran reported PTSD symptoms of depression, moodiness, flashbacks, avoidance, hypervigilance, increased startle response, and restricted range of affect that progressively worsened over time.

In a May 2003 VA PTSD examination, the Veteran reported symptoms of disturbing dreams since returning from Vietnam that increased in frequency and severity a few years prior.  The VA examiner assigned the Veteran a global assessment of functioning (GAF) score of 60 and noted that the Veteran clearly experienced moderate symptoms of PTSD due to difficulty sleeping and increased health problems.  The examiner noted that although the Veteran recently retired, he experienced some difficulty on the job due to fatigue secondary to poor sleep, distressing nightmares, and flashbacks.

In a September 2004 VA examination, the Veteran reported working for 23 years as an instrument and electrical technician and retiring secondary to downsizing of the company.  The examiner noted that the Veteran was offered early retirement but that symptoms of PTSD and a right shoulder disorder were always aggravating.  

In January 2010, the Veteran's former employer reported that the Veteran worked for the company from September 1980 to September 2002, and no longer worked there because he retired and there was a lack of work.

A February 2010 VA shoulder examination report shows that the Veteran was diagnosed with chronic right shoulder dislocations, status post reconstructive surgery with degenerative joint disease and iatrogenic rupture of the pectoralis major tendon with symptoms of decreased range of motion associated with pain, weakness, and lack of endurance.  The VA examiner reported that the Veteran used to work as an electrician technician but was doing light manual work due to pain, weakness, limitation of movement of the right arm and shoulder and opined that the functional impairment of the right shoulder disabilities was such that the Veteran was working on modified duties due to his condition but retired and could not lift heavy objects or do much manual work.

In a December 2011 VA PTSD examination, the Veteran reported that it was very hard for him to work due to his PTSD symptoms and that he felt it affected his work performance.  The examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks based on symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, disturbances in motivation and mood, nightmares, restless sleep, and low energy due to lack of sleep.  The examiner also found that the Veteran's PTSD did affect his work performance; however, "PTSD should not prevent physical or sedentary employment at this time."

In a December 2011 VA shoulder examination, the Veteran reported dull to sharp pain in the shoulder that increased with lifting and overhead arm movements.  The examiner found the Veteran had functional loss due to less movement than normal, weakened movement, and pain on movement in the right arm, with localized tenderness, guarding, decreased strength of 4/5 on shoulder abduction and forward flexion, positive Hawkins' impingement test, recurrent dislocation guarding of movement only at shoulder level, and arthritis.  The examiner found the Veteran's shoulder impacted his ability to work due to pain with heavy lifting and overhead arm movement but opined that the right shoulder would not impact sedentary employment.

In a September 2013 statement, former co-worker D.K. stated he worked with the Veteran and that the Veteran looked tired and was on edge many mornings.  He remembered others stating that the Veteran was "still fighting that war," and the Veteran spoke about his experiences in Vietnam when stating that he did not sleep well.  
 
In a September 2013 Board hearing, the Veteran reported that he was last employed in September 2002 as an estimate electrical maintenance technician, when he retired in part because he was missing too much sleep due to his PTSD.  He stated that he slept about 2 hours per night when he had nightmares, which occurred between three or more times per week.  He stated he had had nightmares since leaving Vietnam in 1968.  The Veteran also indicated that he had limited movement of his right arm due to service-connected shoulder disability and that he could not raise his arm to climb a ladder or reach.  The Veteran stated his PTSD had worsened since the TDIU examination that determined it did not affect his employability.

In light of this contention, the Board has determined that the Veteran should be afforded another VA examination to ensure that the record reflects the current severity of the Veteran's service-connected disabilities and their impact on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational background.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim, to include any more recent records pertaining to treatment or evaluation of his service-connected disabilities.

2. Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination to determine the impact of the service-connected disabilities on the Veteran's ability to work.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake development it determines to be warranted. 

5. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


